TbubmaN, J.,
delivered the opinion of the court:
The only question in this case is, was the sheriff entitled *559to recover commissions, as sheriff, on a sale of land when he had not made the sale?
The facts are, that the land had been levied on by execution from a justice of the peace, and the papers returned to the circuit court, where an order of sale was issued to the sheriff. He advertised the land for sale, hut was notified several days before the sale that the debt would probably be settled or paid. On the day appointed for sale he was notified that the debt was paid, and the costs settled, and not to sell. He did not sell the land or offer to do so. He, however, insists that he shall have his commissions on the amount of the judgment, which was allowed him in the court below. There is no law that allows a sheriff to claim such commission. He did not make the sale, nor receive the money on the judgment. He got pay for what he did, and can claim no more.
Reverse the judgment, dismiss the case, and give judgment against the sheriff, S. D. Davis, for the costs of this and the court below.